Exhibit 10.66

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


MORTGAGE SERVICING PURCHASE AND SALE AGREEMENT


HIBERNIA NATIONAL BANK
(SELLER)







CITIMORTGAGE, INC.
(PURCHASER)







DATED AND EFFECTIVE AS OF SEPTEMBER 30, 2004

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


MORTGAGE SERVICING PURCHASE AND SALE AGREEMENT

        This Mortgage Servicing Purchase and Sale Agreement (the “Agreement”),
dated as of September 30, 2004, is by and between HIBERNIA NATIONAL BANK, a
national banking association, with its principal office located in New Orleans,
Louisiana (the “Seller”), and CITIMORTGAGE, INC., a Delaware corporation, with
offices located in St. Louis, Missouri (the “Purchaser”).


W I T N E S S E T H:

        WHEREAS, Seller owns the servicing rights relating to the Mortgage Loans
listed in Exhibit A attached hereto;

        WHEREAS, it is contemplated that the Investors will consent to the
assumption of the Servicing by Purchaser and to Seller’s transfer and assignment
of the Servicing to Purchaser as provided herein; and

        WHEREAS, Purchaser desires to purchase and Seller desires to sell all
Seller’s right, title and interest in and to the Servicing in accordance with
the terms and conditions of this Agreement;

        NOW, THEREFORE, in consideration of the mutual covenants made herein and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES

         Section 1.01 Definitions.

        Whenever used herein, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

        Agency or Agencies: Fannie Mae, Freddie Mac and GNMA, collectively
referred to as the “Agencies” and individually the “Agency”.

        Agency Loans: Any Mortgage Loans as to which an Agency is the Investor.

        Agency Servicing: The rights and responsibilities of Seller with respect
to servicing the Agency Loans under the Agency Servicing Agreement and the
maintenance and servicing of the Related Escrow Accounts.

        Agency Servicing Agreement: The Agency servicing requirements pursuant
to which Seller is currently servicing the Agency Loans.

        Agreement: As defined in the first paragraph hereof.

        Assignment Holdback: A portion of the Purchase Price retained by
Purchaser pursuant to Section 3.02(d) hereof equal to twenty-five dollars
($25.00) times the number of Mortgage Loans not registered on the MERS system
transferred to Purchaser on the Transfer Date.

        Business Day: Any day other than (a) a Saturday or Sunday, or (b) a day
on which banking institutions in the States of California, Missouri or Louisiana
are authorized or obligated by law or by executive order to be closed.

        Buyout Price: As defined in Section 10.03 hereof.

        Complete Mortgage Loan File: The file or files for each Mortgage Loan
that contains without defect all of the Mortgage Loan documents pertaining to
such Mortgage Loan which are specified as the Collateral File and Servicing File
Contents in Exhibit D hereto.

        Delinquent Mortgages: Any Mortgage Loan that, as of the Sale Date, is
either sixty (60) days or more past due or in bankruptcy, foreclosure or
litigation. A Mortgage Loan will be considered sixty (60) days past due when,
for example, the payment due on October 1, 2004 remains unpaid at the close of
business on November 30, 2004.

        Document Holdback: The remainder of the Purchase Price described in
Section 3.02(c) hereof less the Assignment Holdback.

        Fannie Mae: The entity formerly known as the Federal National Mortgage
Association.

        FARETS: First American Real Estate Tax Service, Inc.

         FHA: The Federal Housing Administration.

        First American: First American Flood Data Services, Inc.

        Freddie Mac: The entity formerly known as the Federal Home Loan Mortgage
Corporation.

         GNMA: The Government National Mortgage Association.

         HUD: Department of Housing and Urban Development.

        Interim Servicing Agreement: The Interim Servicing Agreement in the form
of Exhibit I between Purchaser and Seller which provides for servicing of the
Mortgage Loans by Seller between the Sale Date and the Transfer Date.

        Interim Period: The period from the Sale Date to the Transfer Date.

        Investors: Means the owners of the Mortgage Loans, including the
Agencies and the Private Investors.

        Letter of Intent: That certain letter agreement, dated August 18, 2004,
by and between Purchaser and Seller.

        LGC or MIC: The default insurance provided by the VA or FHA.

        LPMI: Lender paid mortgage insurance.

         MERS: Mortgage Electronic Registration Systems, Inc.

        MI: The default insurance provided by private mortgage insurance
companies on certain Mortgage Loans.

        Mortgage Loans: Each of those mortgage loans described in Exhibit A
hereto.

        Mortgages: Each of those mortgages, deeds of trust, security deeds or
deeds to secure debt creating a lien on or an interest in real property securing
a Mortgage note and related to a Mortgage Loan.

         Mortgagor: An obligor under a Mortgage Loan.

        Optional Insurance: Any life, accidental death or accident and health
(disability) insurance purchased by Mortgagor in connection with a Mortgage
Loan.

        Prior Servicers: Each originator, owner or servicer of any of the
Mortgage Loans other than, and prior to, Seller or the Agencies or Private
Investors.

        Private Investors: Means each owner of the Mortgage Loans other than the
Agencies.

        Private Investor Loans: Any Mortgage Loans as to which a Private
Investor is the owner.



        Private Investor Servicing: The rights and responsibilities of Seller
with respect to servicing the Private Investor Loans under the Private Investor
Servicing Agreements and the maintenance and servicing of the Related Escrow
Accounts.

        Private Investor Servicing Agreements: The servicing agreement,
subservicing agreement or warranties and servicing agreement pursuant to which
each of the Mortgage Loans is currently being serviced by Seller for the
applicable Private Investor.

         Purchase Price: As defined in Section 3.01(a).

        Purchase Price Percentage: The product of 4.89 and the Weighted Average
Service Fee as of the Sale Date.

        Purchaser: CitiMortgage, Inc., its successors and assigns.

        Related Escrow Accounts: Mortgage Loan escrow/impound accounts
maintained by Seller relating to the Servicing, including, but not limited to,
accounts for buydown funds, real estate taxes and MI, flood and hazard insurance
premiums.

        Sale Date: Close of business on September 30, 2004, or such other date
as may be mutually agreed to in writing by Seller and Purchaser.

        Seller: Hibernia National Bank, its successors and assigns.

        Servicer Prepayment Penalties: As defined in Section 2.01.

        Servicing: The collective reference to the Agency Servicing and the
Private Investor Servicing.



        Servicing Agreements: The collective reference to the Agency Servicing
Agreements and the Private Investor Servicing Agreements.

        Transfer Date: Open of business on February 15, 2005 for the Freddie Mac
Servicing, February 28, 2005 for the Fannie Mae and Private Investor Servicing
and March 1, 2005 for the GNMA Servicing, or such other date(s) as may be
mutually agreed to in writing by Seller and Purchaser.

         VA: The Veterans Administration.

        Weighted Average Service Fee: The sum of the product of the actual
outstanding principal balance of each Mortgage Loan as of the Sale Date and such
Mortgage Loan’s corresponding net service fee (net of Agency guaranty fees and
LPMI or similar third party fees that are paid out of the gross servicing fee)
divided by the sum of the actual outstanding principal balance of all of the
Mortgage Loans as of the Sale Date.

         Section 1.02 General Interpretive Principles.

        For purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

(a)  

the terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender;


(b)  

accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with generally accepted accounting principles;


(c)  

references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”, and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;


(d)  

a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;


(e)  

the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and


(f)  

the term “include” or “including” shall mean without limitation by reason of
enumeration.



ARTICLE II


SALE AND TRANSFER OF SERVICING

         Section 2.01 Items to be Sold.

        Subject to, and upon the terms and conditions of this Agreement, Seller
shall, as hereinafter provided, sell, transfer, assign and deliver to Purchaser
all right, title and interest in and to the Servicing including the Related
Escrow Accounts.

        The Servicing conveyed to Purchaser hereunder shall include the rights
to retain prepayment penalties after the Transfer Date to the extent that Seller
has the rights to retain prepayment penalties as of the Sale Date (the “Servicer
Prepayment Penalties”).

         Section 2.02 Sale Date.

         On the Sale Date:

(a)  

All indicia of legal ownership to the Servicing, including all legal rights,
obligations and duties with respect to the Servicing, shall be transferred to
Purchaser as provided herein;


(b)  

The following documents shall be exchanged between the parties:


(i)         this Agreement, duly executed by each of the parties hereto;


(ii)         the Interim Servicing Agreement, duly executed by each of the
parties hereto;


(iii)         Seller shall have provided to Purchaser the duly executed
corporate certificate required by Section 8.03; and


(iv)         Purchaser shall have provided to Seller the duly executed corporate
certificate required by Section 9.03;


(c)  

Seller shall assign to Purchaser its rights to receive the servicing fees and
all incidental fees on the Mortgage Loans subject to the Interim Servicing
Agreement; and


(d)  

Purchaser shall pay to Seller the portion of the Purchase Price due on the Sale
Date.


         Section 2.03 Transfer Date.

         On the Transfer Date:

(a)  

Purchaser shall assume all Servicing responsibilities, and Seller shall cease
all Servicing responsibilities, related to the Mortgage Loans;


(b)  

Seller shall assign to Purchaser all of Seller’s right, title and interest in
and to the Servicing Agreements and Mortgage Loans with respect to the Servicing
transferred;


(c)  

The following documents shall be exchanged between the parties:


(i)         an assignment and assumption agreement, in form and substance
mutually satisfactory to the parties hereto and duly executed by each of the
parties hereto with respect to each Private Investor Servicing Agreement, and
acknowledged or consented to by each third party whose consent is required
thereto;


(ii)         Seller shall have provided to Purchaser the duly executed corporate
certificate required by Section 8.04; and


(iii)         Purchaser shall have provided to Seller the duly executed
corporate certificate required by Section 9.04.



ARTICLE III


CONSIDERATION

         Section 3.01 Purchase Price.

(a)  

In full consideration for the sale of the Servicing, and upon the terms and
conditions of this Agreement, Purchaser shall pay to Seller a Purchase Price
(the “Purchase Price”) equal to the product of (x) the actual outstanding
principal balance of the Mortgage Loans as of the Sale Date, less (i) the actual
outstanding principal balance, as of the Sale Date, of any loan that is a
Delinquent Mortgage (except that for purposes of determining the estimated
purchase price as of the Sale Date, the parties shall utilize the actual
outstanding principal balance of the Mortgage Loans as of the close of business
on September 27, 2004), (ii) the actual outstanding principal balance of any
loan ninety (90) days or more past due or in bankruptcy, foreclosure or
litigation all as of the Transfer Date, other than a loan the unpaid principal
balance of which has been excluded under (i) above and (iii) the actual
outstanding principal balance, as of the Sale Date, of any loan which prepays in
full within ninety (90) calendar days of the Sale Date, multiplied by (y) the
Purchase Price Percentage. The Purchase Price shall be reduced by any cost or
fee necessary to establish with, or transfer to, Purchaser or its agents, any
bi-saver program feature.


(b)  

It is understood and agreed that if the principal balance of any Mortgage Loan
or any other information used in computing the amount of the Purchase Price
shall be found, within ninety (90) calendar days after the Transfer Date, to
have been incorrectly computed, the Purchase Price shall be promptly and
appropriately adjusted on the basis of the calculation stated in Section
3.01(a).


(c)  

On or prior to the Transfer Date, Seller shall, at Seller’s expense, transfer to
Purchaser full life of loan tax service contracts with FARETS. The tax service
contracts shall provide Purchaser with complete tax procurement and payment
services. Seller agrees to provide to Purchaser, in an electronic format
acceptable to Purchaser, the information necessary to effectuate the
establishment of a tax service for all fifty (50) states.


(d)  

On or prior to the Transfer Date, Seller shall, at Seller’s expense, transfer to
Purchaser full life of loan flood insurance determination tracking services with
First American at no cost to Purchaser.


(e)  

No later than one (1) Business Day prior to the Sale Date, Seller shall have
completed and provided to Purchaser, the Estimated Purchase Price Computation
Worksheet, including the attachment thereto, in the form of Exhibit B-1.


(f)  

No later than two (2) Business Days after the Transfer Date, Seller shall
complete and provide to Purchaser, the Purchase Price Computation Worksheet,
including the attachments thereto, in the form of Exhibit B-2.


         Section 3.02 Payment.

        The Purchase Price shall be paid to Seller by wire transfer of
immediately available federal funds as follows:

(a)  

Thirty percent (30%) of the estimated Purchase Price as reflected on Exhibit B-1
shall be paid to Seller prior to 11:00 a.m. Eastern Time on the Sale Date;
provided, however that if the Servicing is not transferred to Purchaser on the
Transfer Date and the transaction is terminated, such funds shall be immediately
returned to Purchaser by wire transfer of immediately available federal funds;
and further provided, if the failure to transfer Servicing is due to Seller’s
fault, then Seller shall also pay to Purchaser interest on the estimated
Purchase Price paid to Seller calculated at the overnight federal funds
effective rate from the date payment is received by Seller to the date payment
is returned to Purchaser. The estimated Purchase Price shall be determined by
the parties at least one (1) Business Day prior to the Sale Date based on
information regarding the Mortgage Loans and as of the close of business on
September 27, 2004.


(b)  

Sixty percent (60%) of the Purchase Price shall be paid to Seller within one (1)
Business Day after receipt by Purchaser of Complete Mortgage Loan Files for at
least seventy-five percent (75%) of the number of Mortgage Loans transferred to
Purchaser on the Transfer Date, the Servicing information referenced in Section
7.10 and the wire transfer referenced in Section 7.11.


(c)  

The remainder of the Purchase Price shall be retained by Purchaser as an
Assignment Holdback and a Document Holdback to be released to Seller as set
forth below.


(d)  

The Assignment Holdback shall be released to Seller commencing sixty (60)
calendar days after the final Transfer Date and quarterly thereafter. Purchaser
shall release to Seller twenty-five dollars ($25.00) for each recorded Mortgage
Loan assignment received by Purchaser as required pursuant to Section 7.01
hereof.


(e)  

The Document Holdback shall be released to Seller commencing one hundred twenty
(120) calendar days after the final Transfer Date and quarterly thereafter on a
prorated basis based on Complete Mortgage Loan Files received by Purchaser
during such one hundred twenty (120) calendar days and each quarter thereafter;
provided that, subject to the following sentence, the amount of the Document
Holdback retained by Purchaser shall not be less than five hundred thousand
dollars ($500,000). Purchaser shall release the final five hundred thousand
dollars ($500,000) of the Document Holdback, on the date Complete Mortgage Loan
Files for one hundred percent (100%) of the Mortgage Loans transferred to
Purchaser on the Transfer Date are delivered to Purchaser; provided, however,
Purchaser agrees to discuss in good faith, within five (5) Business Days of
Seller’s request, the earlier release of the final Document Holdback amount;


(f)  

Seller agrees to provide any undelivered Mortgage Loan documents or Servicing
Files in its possession within five (5) Business Days of receipt of a written
request by Purchaser made after the time such Mortgage Loan documents and
Servicing Files are required to be delivered to Purchaser pursuant to Section
7.09(b) hereof; and


(g)  

If Complete Mortgage Loan Files for all of the Mortgage Loans have not been
received by Purchaser within three hundred sixty (360) calendar days from the
latest Transfer Date, Purchaser may, at its option, request that Seller obtain
the documentation at Seller’s expense. If, within ninety (90) calendar days
after such request, Seller has not provided Complete Mortgage Loan Files for all
Mortgage Loans, Purchaser may, at its option, obtain the documentation at
Seller’s expense and net any costs and expenses incurred from any funds still
retained by Purchaser hereunder, and any funds remaining thereafter shall be
remitted promptly to Seller. Seller will reimburse Purchaser for any costs and
expenses to obtain such documentation that are greater than any funds retained
by Purchaser.



ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SELLER

        As an inducement to Purchaser to enter into this Agreement, Seller
represents and warrants to Purchaser as follows:

         Section 4.01 Due Incorporation and Good Standing.

        Seller is a national banking association duly organized and validly
existing under the laws of the United States. Seller is qualified to transact
business in each jurisdiction where the failure to so qualify would have a
material adverse effect upon Seller’s ability to service the Mortgage Loans.

         Section 4.02 Authority and Capacity.

        Seller has all requisite corporate power, authority and capacity,
subject to approvals required pursuant to Sections 7.02 and 7.03 hereof, to
enter into this Agreement and the Interim Servicing Agreement and to perform the
obligations required of it hereunder and thereunder. The execution and delivery
of this Agreement and the Interim Servicing Agreement, and the consummation of
the transactions contemplated hereby and thereby, have each been duly and
validly authorized by all necessary corporate action. This Agreement and the
Interim Servicing Agreement constitute valid and legally binding agreements of
Seller enforceable in accordance with their respective terms against Seller, and
no offset, counterclaim or defense exists to the full performance by Seller of
this Agreement and the Interim Servicing Agreement, except as the same may be
limited by bankruptcy, insolvency, reorganization or other laws relating to or
affecting the enforcement of creditors’ rights and by general equity principles.

         Section 4.03 Title to the Servicing and Related Escrow Accounts.

        Seller is the lawful owner of the Servicing, is responsible for the
maintenance of the Related Escrow Accounts, has the sole right and authority,
subject to the approvals required pursuant to Sections 7.02 and 7.03 hereof, to
transfer the Servicing as contemplated hereby, and is not contractually
obligated to sell or subcontract the Servicing to any other party. The transfer,
assignment and delivery of the Servicing and of the Related Escrow Accounts
shall vest in Purchaser all rights as servicer free and clear of any and all
claims, charges, defenses, offsets and encumbrances of any kind or nature
whatsoever.

         Section 4.04 Related Escrow Accounts.

        All Related Escrow Accounts are being maintained in accordance with
applicable law and in accordance with the Servicing Agreements and the terms of
the related Mortgages and other Mortgage Loan documents; and, except as to
payments which are past due under Mortgage notes and except to the extent
provided for in Sections 7.05 and 7.06 hereof, all balances required by the
Mortgages or other Mortgage Loan documents and paid to Seller for the account of
the Mortgagors are on deposit in the appropriate Related Escrow Account. Seller
shall, in accordance with the Interim Servicing Agreement, credit to the account
of Mortgagors all interest required by statute or the terms of the Mortgage or
other Mortgage Loan documents to be paid on any Related Escrow Account through
the Transfer Date. Evidence of such credit shall be provided to Purchaser.

         Section 4.05 Litigation; Compliance with Laws.

        There is no litigation, proceeding or governmental investigation pending
or, to the best of Seller’s knowledge, threatened, or any order, injunction or
decree outstanding which could have a material adverse effect upon any of the
Mortgage Loans, the Related Escrow Accounts or the Servicing nor does Seller
know of any basis for any such litigation, proceeding or governmental
investigation. Seller has not violated any applicable law, regulation,
ordinance, order, injunction or decree, or any other requirement of any
governmental body or court, which may materially affect any of the Mortgage
Loans or the Servicing.

         Section 4.06 Servicing Agreements.

        Seller has performed all obligations to be performed under the Servicing
Agreements and LGC, MIC and MI requirements, as applicable, and no event has
occurred and is continuing which, but for the passage of time or the giving of
notice or both, would constitute an event of default on the part of Seller
thereunder.

         Section 4.07 Accuracy of Servicing Information.

        The information provided by Seller, or its agents, to Purchaser in
accordance with Purchaser’s due diligence of the Mortgage Loans, the Servicing,
this Agreement and the Interim Servicing Agreement is true and correct in all
material respects.

         Section 4.08 Effective Agreements.

        The execution, delivery and performance of this Agreement and the
Interim Servicing Agreement by Seller, its compliance with the terms hereof and
thereof and the consummation of the transactions contemplated hereby and thereby
will not violate, conflict with, result in a breach of, constitute a default
under, be prohibited by or require any additional approval under its charter or
bylaws, or, upon obtaining the approvals required pursuant to Sections 7.02 and
7.03 hereof, any instrument or agreement to which it is a party or by which it
is bound or which affects the Servicing, or any state or federal law, rule or
regulation or any judicial or administrative decree, order, ruling or regulation
applicable to it or to the Servicing.

         Section 4.09 No Accrued Liabilities.

        There are no accrued liabilities of Seller with respect to the Mortgage
Loans or the Servicing or circumstances under which such accrued liabilities
will arise against Purchaser as successor to the Servicing with respect to
occurrences prior to the Transfer Date.

         Section 4.10 Adverse Selection.

        Seller has not used any adverse selection procedures in selecting the
Mortgage Loans from among the outstanding loans of similar product types in
Seller’s portfolio.

         Section 4.11 Seller/Servicer Standing.

        Seller is an approved Fannie Mae and Freddie Mac Seller/Servicer and a
GNMA Issuer/Servicer in good standing with the requisite financial criteria and
adequate resources to complete the transactions contemplated hereby on the
conditions stated herein.

         Section 4.12 Disclosure of Mortgage Loan Account Information.

        Except as otherwise indicated in writing to Purchaser no later than five
(5) Business Days prior to the date of this Agreement, Seller has not, nor has
its affiliates, agents and/or subservicers, since the execution of the Letter of
Intent to purchase the Mortgage Loans, disclosed Mortgage Loan account-specific
information, including, but not limited to, names and addresses of Mortgagors,
to any third person or unaffiliated entity unless such disclosure was necessary
to comply with applicable state or federal law, rule or regulation, the
Servicing Agreements and/or applicable LGC, MIC or MI requirements.

         Section 4.13 Private Investor Servicing Agreements.

(a)  

All Private Investor Servicing Agreements and all other documents pertaining to
duties, obligations and rights of Seller under the Private Investor Servicing
Agreements are listed on Exhibit M hereto and a copy of each has been or will be
prior to the Sale Date made available to Purchaser. The Private Investor
Servicing Agreements set forth all of the terms and conditions of Seller’s
rights and obligations to the Investors, and there are no other agreements,
written or oral, that modify or affect the Private Investor Servicing Agreements
in any material respect.


(b)  

Each Private Investor Servicing Agreement is a valid and binding obligation of
the parties thereto enforceable in accordance with its terms except as the same
may be limited by bankruptcy, insolvency, reorganization or other laws relating
to or affecting the enforcement of creditors’ rights and by general equity
principles, and is in full force and effect as of the Sale Date. No Private
Investor Servicing Agreement is subject to any pledge, lien, assignment or other
encumbrance incurred or suffered by Seller or to any right of any party other
than the rights of Investors set forth in the applicable Private Investor
Servicing Agreement.


(c)  

Neither the execution and delivery of this Agreement by Seller nor the sale by
Seller of the Servicing pursuant to this Agreement will, solely by reason of
such execution, delivery or sale, result in a default (or give rise to any right
of termination, cancellation, or acceleration not otherwise available) under any
of the terms, conditions or provisions of any Private Investor Servicing
Agreement subject to the receipt of the consents contemplated by this Agreement,
or require the consent or other approval of any Person to the assignment to
Purchaser of all of Seller’s right, title and interest thereunder other than the
consents contemplated by this Agreement.


(d)  

Seller has not received any notice that any Investor has determined or intends
to terminate a Private Investor Servicing Agreement to which it is a party or to
declare an event of default thereunder.


         Section 4.14 Prior Servicers.

(a)  

Each Prior Servicer was duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization.


(b)  

Each Prior Servicer was qualified to transact business in each jurisdiction in
which such qualification was deemed necessary.


(c)  

No Prior Servicer has violated any applicable law, regulation, ordinance, order,
injunction or decree, or any other requirement of any governmental body or
court, which may materially affect any of the Mortgage Loans or the Servicing.


(d)  

All Prior Servicers have performed all obligations to be performed under the
Servicing Agreements and MI requirements, as applicable, and no event has
occurred and is continuing which, but for the passage of time or the giving of
notice or both, would constitute an event of default thereunder.


         Section 4.15 MERS Membership.

        Seller is a member in good standing of the MERS system.


ARTICLE V


REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE LOANS

        As further inducement to Purchaser to enter into this Agreement, Seller
represents and warrants to Purchaser, with respect to each Mortgage Loan, as
follows:

         Section 5.01 Mortgage Loan Documents.

        The Mortgage Loan documents are genuine, duly executed by a Mortgagor of
legal capacity, and all insertions in any Mortgage Loan document are correct.
Seller has no knowledge of any facts that would impair the validity or value of
the Mortgage note, the Mortgage, any other Mortgage Loan document or the
collateral. The Mortgage Loan documents listed on Exhibit D contain the entire
agreement between the parties to each Mortgage Loan. Each Mortgage Loan was
originated utilizing Fannie Mae/Freddie Mac uniform documents or utilizing
documents otherwise acceptable to the applicable Investor.

         Section 5.02 Unpaid Balance.

        The amount of the unpaid balance of each Mortgage Loan which is
reflected on Exhibit A is correct as of the date of Exhibit A and there are no
defenses, setoffs or counterclaims against any Mortgage Loan.

         Section 5.03 Security Interest.

        The security interest granted by the Mortgagor in the property described
in the Mortgage is a valid lien on the property described therein.

         Section 5.04 Compliance with Laws and Investor Requirements.

        Each Mortgage Loan transaction complies in all material respects with
the applicable requirements of each Investor, HUD, FHA, VA and each of the
federal or state laws or regulations that pertain to the origination, closing,
pooling and servicing of the Mortgage Loan.

         Section 5.05 Payment of Taxes, Insurance Premiums, Etc.

        All real estate taxes, special government assessments, ground rents and
flood, hazard, LGC, MIC and MI insurance premiums with respect to all Mortgage
Loans have been paid when due by Seller or the Prior Servicers or, if not
escrowed, paid by the Mortgagors.

         Section 5.06 Effective Insurance.

        All flood, hazard, LGC, MIC and MI insurance policies remain in full
force and effect.

         Section 5.07 Real Estate Tax Identifications.

        All real estate tax identifications are legally sufficient. Tax
segregation, where required, has been completed.

         Section 5.08 Mortgagor Statements.

        All payoff and assumption statements with respect to each Mortgage Loan
provided by Seller to Mortgagors or their agents were complete and accurate.

         Section 5.09 Interest on Escrows.

        Seller has credited to the account of each Mortgagor all interest
required to be paid and all such interest accrued which is due but not yet
payable to a Mortgagor on any Related Escrow Account through the Transfer Date.
Evidence of such credit shall be provided to Purchaser.

         Section 5.10 Title Insurance.

        A title policy, or for mortgaged properties located in Iowa or any other
states where it is customary practice, an abstract of title and certification of
attorney’s mortgage lien opinion, which is currently in effect and has not been
modified, has been issued for each Mortgage Loan insuring, in an amount no less
than the outstanding Mortgage Loan balance, that the Mortgage relating thereto
is a valid lien on the property therein described and that the related mortgaged
property is free and clear of all encumbrances and liens having priority over
the lien of the Mortgage, except for (i) liens for real estate taxes and special
assessments not yet due and payable, (ii) easements and restrictions of record
being acceptable to mortgage lending institutions generally and specifically
identified in the title policy, (iii) other matters to which like properties are
commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage Loan or the use, enjoyment,
value or marketability of the related mortgaged property and (iv) liens for
taxes or assessments arising after the date of the recordation of the Mortgage.
In jurisdictions that give unpaid common expense assessments limited priority
over a first mortgage lien, the policy provides assurance that those assessments
have been paid through the effective date of the policy.

         Section 5.11 Tax Compliance.

        Seller has complied in all material respects with all local, state and
federal laws and regulations pertaining to tax reporting. For example, but not
by way of limitation, Seller has:

(a)  

certified Social Security or Taxpayer Identification numbers for each Mortgage
Loan; and


(b)  

provided all appropriate tax forms and information to (i) the Internal Revenue
Service, (ii) the buyers and sellers in assumption or foreclosure transactions
and (iii) Mortgagors who have a buydown account as part of their Mortgage Loan.


         Section 5.12 Recourse Status.

        All of the Mortgage Loans have been sold to the applicable Investor, and
are being serviced, without recourse, as defined by the Agencies, to Seller.

         Section 5.13 Mortgage Loan Servicing.

        Each Mortgage Loan has been serviced in accordance with the terms of its
Mortgage note, Mortgage and related Mortgage Loan documents and the Servicing
Agreements.

         Section 5.14 Fraud.

        No action, error, omission, misrepresentation, negligence, fraud or
similar occurrence with respect to a Mortgage Loan has taken place on the part
of any person, including without limitation Seller, the Mortgagor, any
appraiser, any builder or developer, or any other party involved in the
origination of the Mortgage Loan or in the application of any insurance
regarding such Mortgage Loan that materially and adversely affects Purchaser,
the Mortgage Loan or the Servicing.

         Section 5.15 MERS Registration.

        As of the Transfer Date, all required data with respect to all Mortgage
Loans registered on the MERS system has been entered by Seller on the MERS
system, with the exception of recording information that is not yet available to
Seller as of the Transfer Date.

         Section 5.16 Participation Loans.

        No Mortgage Loan which is a participation loan has more than four (4)
participation Investors.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF PURCHASER

        As an inducement to Seller to enter into this Agreement, Purchaser
represents and warrants to Seller as follows:

         Section 6.01 Due Incorporation and Good Standing.

        Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Purchaser is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary to service the Mortgage Loans.

         Section 6.02 Authority and Capacity.

        Purchaser has all requisite corporate power, authority and capacity,
subject to approvals required pursuant to Sections 7.02 and 7.03 hereof, to
enter into this Agreement and the Interim Servicing Agreement and to perform the
obligations required of it hereunder and thereunder. The execution and delivery
of this Agreement and the Interim Servicing Agreement and the consummation of
the transactions contemplated hereby and thereby, have each been duly and
validly authorized by all necessary corporate action. This Agreement and the
Interim Servicing Agreement constitute valid and legally binding agreements of
Purchaser enforceable in accordance with their respective terms against
Purchaser, and no offset, counterclaim or defense exists to the full performance
by Purchaser of this Agreement and the Interim Servicing Agreement, except as
the same may be limited by bankruptcy, insolvency, reorganization or other laws
relating to or affecting the enforcement of creditors’ rights and by general
equity principles.

         Section 6.03 Effective Agreements.

        The execution, delivery and performance of this Agreement and the
Interim Servicing Agreement by Purchaser, its compliance with the terms hereof
and thereof and the consummation of the transactions contemplated hereby and
thereby will not violate, conflict with, result in a breach of, constitute a
default under, be prohibited by or require any additional approval under its
certificate of incorporation or bylaws, or, upon obtaining the approvals
required by Sections 7.02 and 7.03 hereof, any instrument or agreement to which
it is a party or by which it is bound or which affects the Servicing, or any
state or federal law, rule or regulation or any judicial or administrative
decree, order, ruling or regulation applicable to it or to the Servicing.

         Section 6.04 Seller/Servicer Standing.

        Purchaser is an approved Fannie Mae and Freddie Mac Seller/Servicer and
GNMA Issuer/Servicer in good standing with the requisite financial criteria and
adequate resources to complete the transactions contemplated hereby on the
conditions stated herein.

         Section 6.05 Litigation.

        There is no litigation, proceeding or governmental investigation pending
or, to the best of Purchaser’s knowledge, threatened, which might materially and
adversely affect its ability to consummate the transactions contemplated by this
Agreement nor does Purchaser know of any basis for any such litigation,
proceeding or governmental investigation. Purchaser has not violated any
applicable law, regulation, ordinance, order, injunction or decree, or any other
requirement of any governmental body or court, which may materially affect
Purchaser’s ability to consummate the transactions contemplated by this
Agreement.

         Section 6.06 MERS Membership.

        Purchaser is a member in good standing of the MERS system.


ARTICLE VII


COVENANTS

        Purchaser and Seller covenant and agree as follows:

         Section 7.01 Assignments.

(a)  

On or prior to the Transfer Date, Seller shall, at its own expense, prepare and
send for recordation an individual assignment of each Mortgage Loan not
registered on the MERS system (i) to Purchaser and (ii) from Purchaser to each
Agency in a form acceptable under state or federal law and under Servicing
Agreement requirements and satisfactory to Purchaser.


(b)  

Purchaser shall provide a tape of its Mortgage Loan numbers to Seller at least
thirty (30) calendar days prior to the Transfer Date and Seller shall reference
the corresponding Purchaser Mortgage Loan number on each assignment prepared
pursuant to this Section 7.01.


(c)  

Within two (2) Business Days after the Transfer Date, Seller shall provide to
Purchaser each original recorded Mortgage assignment required by Section 7.01(a)
hereof provided if such original has not been returned by the appropriate
recorder’s office, Seller shall provide a copy of the executed Mortgage
assignment with a certification affixed to the assignment that such Mortgage
assignment is a true and correct copy and that the original Mortgage assignment
has been delivered to the appropriate land recorder’s office for recordation.


(d)  

On and after the Transfer Date, at Purchaser’s reasonable request, Seller shall
deliver such other appropriately executed and authenticated instruments of sale,
assignment, transfer and conveyance to Purchaser as Purchaser may reasonably
request in order to accomplish the transfer to Purchaser of all of Seller’s
rights related to the Servicing and the Mortgage Loans, including a limited
power of attorney substantially in the form of Exhibit K hereto. Such
instruments provided by Seller shall be reasonably satisfactory in form to
Purchaser.


(e)  

On or prior to the Transfer Date, Seller shall initiate an electronic
transmission to MERS changing the servicer of record with respect to any
Mortgage Loan registered on the MERS system to Purchaser, and Purchaser promptly
shall take all action requested by MERS to confirm such transfer.


         Section 7.02 Investor Approval.

(a)  

Transfer of the Servicing is subject to approval of the Investors (a list of
such required approvals shall be provided to Purchaser by Seller within ten (10)
Business Days following the Sale Date), which shall be the responsibility of
Seller to obtain no later than thirty (30) calendar days prior to the Transfer
Date. If all such approvals are not obtained within the time period set forth in
the first sentence of this paragraph, the parties shall negotiate in good faith
to extend the Transfer Date with respect to the Servicing as to which Investor
approval has not been obtained. Promptly after the Sale Date, Seller shall use
commercially reasonable efforts to take such actions as may be necessary to
obtain Investor approval to the Servicing transfer. A copy of each Investor
submission and corresponding approval shall be forwarded to Purchaser by Seller
within five (5) Business Days after delivery to, or receipt from, the applicable
Investor.


(b)  

If Investor approval is obtained subject to Seller and/or Purchaser fulfilling
certain conditions, then the transactions contemplated hereunder shall be
consummated subject to such conditions, in which case the parties shall use
their best efforts to fulfill such conditions as soon as possible; provided that
such conditions do not materially impair the expected economic benefits of the
contemplated transaction to either Purchaser or Seller.


(c)  

If the consent of any Private Investor is not obtained by Seller within the time
period required by Section 7.02(a), to the extent permitted under the terms of
the related Servicing Agreement, the parties shall enter into a mutually
acceptable subservicing agreement pursuant to which Purchaser shall service the
related Mortgage Loans on substantially the same terms as the related Private
Investor Servicing Agreement and obtain the economic benefit of such Servicing
as if, and to the same extent, such Servicing had transferred to Purchaser on
the Transfer Date.


(d)  

Seller and Purchaser shall prepare and execute all forms, documents, agreements
and other information customary for transactions of this nature as reasonably
requested by the Investors and any other applicable entities in connection with
the transfer of the Servicing. Purchaser shall cooperate with Seller in
obtaining any required approvals.


(e)  

Without limiting the provisions of Section 7.02(d), not less than sixty (60)
days prior to the Transfer Date, the parties shall execute and deliver to each
other Assignment and Assumption Agreements with respect to each Private Investor
Servicing Agreement, in form and substance satisfactory to the parties and
sufficient to comply with Investor requirements and the applicable Private
Investor Servicing Agreements. Such Assignment and Assumption Agreements shall
be effective as of the Transfer Date and shall be submitted to the applicable
Investor and other parties at the time of Seller’s request for consent to the
transactions contemplated hereby.


         Section 7.03 Governmental Agency Filings.

        Purchaser and Seller agree to take all reasonable and necessary actions
to obtain approval of the transfer by any and all federal and state agencies, as
may be required.

         Section 7.04 Transfer Notices.

(a)  

No later than fifteen (15) calendar days prior to the Transfer Date, Purchaser
shall mail, or shall cause to be mailed, to each Mortgagor a joint notification
letter, in a form reasonably satisfactory to Seller, advising the Mortgagor of
(i) the transfer of Servicing to Purchaser, (ii) Seller’s tax reporting
responsibilities, and (iii) the effect of the transfer of Servicing on Optional
Insurance. The expense of the preparation, printing and mailing of such joint
letter shall be shared equally by Purchaser and Seller. In addition, the mailing
and content of such letter shall comply with all applicable state and federal
laws or regulations and applicable Agency requirements.


(b)  

No later than thirty (30) calendar days prior to the Transfer Date, Seller
shall, at Seller’s expense, and in a form reasonably satisfactory to Purchaser,
(i) notify all relevant MI companies by electronic transmission, that all
insurance premium billings for the Mortgage Loans must thereafter be sent to
Purchaser and (ii) transmit to the applicable flood and hazard insurance
companies and/or agents (1) notification of the assignment of the Servicing to
Purchaser, (2) change endorsement requests with standard mortgagee clause
endorsed in favor of “CitiMortgage, Inc., its successors and/or assigns,” and
(3) instructions to deliver all notices and insurance statements, as the case
may be, to Purchaser or Purchaser’s agent from and after the Transfer Date.


(c)  

No later than thirty (30) calendar days prior to the date a notice referenced in
this Section 7.04 is required to be sent, Seller provide Purchaser with a draft
of such notice for approval.


         Section 7.05 Real Estate Taxing Authorities.

(a)  

On the Transfer Date, for all loans, Seller shall, at Seller’s expense, transfer
to Purchaser full life of loan tax service contracts with FARETS. The tax
service contracts are to provide Purchaser with complete tax procurement and
payment services. Seller agrees to provide to Purchaser, in an electronic format
acceptable to Purchaser, the information necessary to effectuate the
establishment of a tax service on the Transfer Date for all fifty (50) states.


(b)  

Seller shall be responsible for any tax penalties incurred due to incorrect or
missing tax records processed or provided by Seller or Seller’s tax service
agent to Purchaser.


(c)  

Seller shall pay or cause to be paid, prior to the Transfer Date, all tax bills
(including any applicable penalties and interest) with tax due dates prior to or
within sixty (60) calendar days following the Transfer Date, if such tax bills
have been issued by the taxing authority and received by Seller at least five
(5) Business Days prior to the Transfer Date.


(d)  

Purchaser shall not be responsible for any tax penalties (including any loss of
discount for which a Mortgagor or any third party for the benefit of the
Mortgagor has a legal claim) on Mortgage Loans for which the related tax due
date occurs (i) prior to the Transfer Date, or (ii) prior to or within sixty
(60) calendar days following the Transfer Date, but only if the tax bill was
issued by the taxing authority and received by Seller at least five (5) Business
Days prior to the Transfer Date.


(e)  

Seller shall provide to Purchaser within two (2) Business Days after the
Transfer Date a current list of Mortgage Loans that have taxes or assessments
that were (i) due prior to or within sixty (60) calendar days after the Transfer
Date and not paid or (ii) due within ninety (90) calendar days after the
Transfer Date.


         Section 7.06 Hazard and MI Insurance.

(a)  

Seller shall pay or cause to be paid, prior to the Transfer Date, all insurance
bills with policy due dates prior to or within sixty (60) calendar days
following the Transfer Date, if such insurance bills have been issued by
insurance companies and received by Seller at least five (5) Business Days prior
to the Transfer Date.


(b)  

Seller shall provide to Purchaser within two (2) Business Days after the
Transfer Date a current list of Mortgage Loans that have hazard and MI insurance
premiums and/or assessments that were (i) due prior to or within sixty (60)
calendar days after the Transfer Date and not paid or (ii) due within ninety
(90) calendar days after the Transfer Date.


(c)  

Purchaser acknowledges that Seller’s subsidiary, Hibernia Reinsurance Company,
has a reinsurance arrangement with respect to the Mortgage Loans identified as
reinsured mortgage loans in the Servicing information described in Section 7.10
hereof (the “Reinsured Mortgage Loans”). Purchaser agrees that unless required
by law or the Mortgage Loan documents or as an incident of the refinancing of
any Reinsured Mortgage Loan it shall not request or cause the cancellation of MI
coverage on any Reinsured Mortgage Loan, and that Purchaser shall use its best
efforts with respect to any subsequent sale or assignment of the Servicing by
Purchaser to obtain a covenant by its purchaser or assignee not to cancel any
such MI coverage unless required by law or the Mortgage Loan Documents or as an
incident of the refinance of such Reinsured Mortgage Loan.


         Section 7.07 Flood Insurance Determination Tracking.

(a)  

On the Transfer Date, for all loans, Seller agrees to transfer to Purchaser life
of loan flood insurance determination tracking services with First American
Flood Data Services at no cost to Purchaser. Seller shall provide such
additional flood insurance determination information that is readily available
to Seller as may be reasonably requested by Purchaser.


(b)  

Seller shall provide to Purchaser within two (2) Business Days after the
Transfer Date a current list of Mortgage Loans that have flood insurance
premiums and/or assessments that were (i) due prior to or within sixty (60)
calendar days after the Transfer Date and not paid or (ii) due within ninety
(90) calendar days after the Transfer Date.


         Section 7.08 Optional Insurance.

        Within three (3) Business Days after the Sale Date, Seller shall provide
to Purchaser the information listed on Exhibit G hereto with respect to the
Mortgage Loans as of the Sale Date. As authorized by, and in accordance with,
the terms of the Optional Insurance policies or any applicable law, and as
directed by Purchaser no later than thirty (30) calendar days prior to the
Transfer Date, Seller shall inform each Mortgagor with Optional Insurance, in
the notice required by Section 7.04(a) hereof, of (a) Mortgagor’s ability to pay
such Optional Insurance on a direct basis, (b) cancellation of such Optional
Insurance and, if applicable, of the opportunity to obtain Optional Insurance
made available by or through Purchaser or any of its affiliates, or (c)
Mortgagor’s ability to pay premiums on such Optional Insurance to Purchaser with
Purchaser forwarding such payment to Mortgagor’s Optional Insurance carrier. If
the Optional Insurance is cancelled as described above, and such cancellation
occurs prior to the Transfer Date, Seller shall be responsible for (a) any
refunds due to Mortgagors as a result of such cancellation, (b) all claims
(whether formally filed with the Optional Insurance carrier or not) that arise
from events that occur prior to such cancellation and (c) forwarding to
Purchaser, or if required by the related Optional Insurance contract to the
Mortgagor, any Optional Insurance benefits or proceeds that are paid in
connection with any claims under (b).

         Section 7.09 Delivery of Mortgage Loan Documentation and Information.

(a)  

Within three (3) Business Days after the Sale Date and each Investor cutoff date
following the Sale Date and within two (2) Business Days after the Transfer
Date, Seller, at its own expense, shall provide a schedule of Mortgage Loans, in
a trial balance type report, including the information listed on Exhibit A.


(b)  

Purchaser shall provide Seller, at Purchaser’s expense, with pre-printed file
folders, numbered sequentially as mutually agreed to by Seller and Purchaser, to
be used by Seller in transferring Mortgage Loan files to Purchaser. Within two
(2) Business Days after the Transfer Date Seller, at its own expense, shall
provide Purchaser or Purchaser’s document custodian, as directed by Purchaser,
the Mortgage Loan documentation and information described in Exhibits D and F in
accordance with Purchaser’s shipping and packing instructions described in
Exhibits L-1 and L-2.


(c)  

On the twenty-fifth (25th) day of each month following the Sale Date, or, if the
twenty-fifth (25th) day is not a Business Day, the first Business Day following
the twenty-fifth day of the month, Seller shall provide to Purchaser, via
electronic mail to Purchaser’s designee, an Excel spreadsheet detailing the
Mortgage Loan account number, principal balance and interest paid to date as of
the twenty-fourth (24th) day of such month for each Mortgage Loan.


         Section 7.10 Delivery of Servicing System Information.

        Seller shall provide to Purchaser, on conversion tapes meeting the
specifications of Exhibit C, all servicing information, including the
information in Exhibit E, relating to the Mortgage Loans that is necessary for
the proper servicing of the Mortgage Loans or to ensure compliance with the
Servicing Agreements. Test conversion tapes shall be delivered to Purchaser (a)
within two (2) Business Days after the Sale Date, (b) sixty (60) calendar days
prior to the Transfer Date and (c) thirty (30) calendar days prior to the
Transfer Date. Two (2) duplicate final conversion tapes shall be delivered to
Purchaser no later than two (2) Business Days after the Transfer Date. In
addition, Seller shall provide to Purchaser, in a tape format acceptable to
Purchaser, GNMA securityholder information within forty-eight (48) hours of
Seller’s production of GNMA securityholder checks in the calendar month of the
Transfer Date and each of the two (2) calendar months preceding the Transfer
Date.

         Section 7.11 Related Escrow Account Balances.

        Within three (3) Business Days after the Transfer Date Seller shall:

(a)  

Provide Purchaser by wire transfer of immediately available federal funds the
net escrow (net of Seller’s unreimbursed advances) and suspense balances, all
hazard and flood insurance loss draft balances, any buydown balances and any
unapplied funds associated with the Mortgage Loans; and


(b)  

Provide Purchaser with an accounting statement sufficient to enable Purchaser to
reconcile the balances referred to in Section 7.11(a) above with the accounts of
the Mortgage Loans.


         Section 7.12 Payoffs and Assumptions.

        Seller shall provide to Purchaser within two (2) Business Days after the
Transfer Date (a) copies of all assumption and payoff statements generated by
Seller on the Mortgage Loans within the preceding sixty (60) calendar days and
(b) a status report for any assumption or payoff in process as of the Transfer
Date. Seller and Purchaser shall cooperate with and assist each other, as
requested, in completing any payoff or assumption that is in process as of the
Transfer Date.

         Section 7.13 Mortgage Loan Payments Received After Transfer Date.

        Any Mortgage Loan payment received by Seller (a) within thirty (30)
calendar days after the Transfer Date shall be forwarded to Purchaser by
overnight mail within one (1) Business Day of receipt and (b) between thirty-one
(31) and sixty (60) calendar days after the Transfer Date shall be promptly
forwarded to Purchaser by U.S. mail, with an endorsement of the Mortgage Loan
payment to Purchaser. Thereafter, any Mortgage Loan payments received by Seller
shall be immediately returned to the Mortgagor with a notice that Mortgagor must
send payments to Purchaser. Any Mortgage Loan payments with respect to Mortgage
Loans the Servicing of which is repurchased by Seller pursuant to Section 10.03
hereof received by Purchaser (a) within thirty (30) calendar days after such
repurchase shall be forwarded to Seller by overnight mail within one (1)
Business Day of receipt and (b) between thirty-one (31) and sixty (60) calendar
days after such repurchase shall be promptly forwarded to Seller by U.S. mail,
with an endorsement of the Mortgage Loan payment to Seller. Thereafter, any
Mortgage Loan payments received by Purchaser shall be immediately returned to
the Mortgagor with a notice that Mortgagor must send payments to Seller. All
other Mortgage Loan correspondence or documentation received by Seller after the
Transfer Date shall be forwarded to Purchaser no later than three (3) Business
Days after receipt by Seller. Any Mortgage Loan payments forwarded by Seller or
Purchaser pursuant to this Section 7.13 shall be accompanied by sufficient
information to permit appropriate processing of the payment, including, without
limitation, a transmittal identifying for each payment Seller and Purchaser loan
number, the check number, the payment amount, the Mortgagor’s last name, the
number of checks transmitted and total dollar amount of such checks.

         Section 7.14 Misapplied and Returned Payments.

        Misapplied and returned payments shall be processed as follows:

(a)  

Both parties shall cooperate in correcting misapplication errors;


(b)  

The party receiving notice of a misapplied payment shall immediately notify the
other party;


(c)  

Subject to Section 3.01(b) hereof, if a misapplied payment has created an
improper Purchase Price as the result of an inaccurate outstanding principal
balance, a check shall be issued to the party shorted by the improper payment
application within ten (10) Business Days after notice thereof by the other
party;


(d)  

Any check issued under the provisions of this Section 7.14 shall be accompanied
by a statement indicating the purpose of the check, the Mortgagor and property
address involved, and the corresponding Seller and Purchaser account number; and


(e)  

If any Mortgagor’s check presented to Seller prior to the Transfer Date is
returned unpaid to Seller for any reason subsequent to the Transfer Date, Seller
shall immediately forward the original unpaid check to Purchaser and Purchaser
shall reimburse Seller therefor promptly upon Seller’s demand. If, as a result
of the unpaid check such Mortgagor’s loan becomes a Delinquent Mortgage or
becomes ninety (90) days or more past due at the Transfer Date, Seller shall
reimburse to Purchaser the Purchase Price allocable to said Mortgage Loan within
ten (10) Business Days after notice thereof by Purchaser.


         Section 7.15 Servicing Obligations.

(a)  

From the date hereof until the Transfer Date, Seller shall in accordance with
the Interim Servicing Agreement pay, perform and discharge all liabilities and
obligations relating to the Servicing, including without limitation all
liabilities and obligations under the Servicing Agreements, Mortgage Loan
documents and applicable laws, regulations and Investor requirements; and shall
pay, perform and discharge all the rights, obligations and duties with respect
to the Related Escrow Accounts as required by the Investors, the Servicing
Agreements, the Mortgage Loan documents and all applicable laws and regulations
until the transfer of such items on the Transfer Date.


(b)  

On and after the Transfer Date, Purchaser shall pay, perform and discharge all
liabilities and obligations relating to the Servicing, including without
limitation all liabilities and obligations under the Servicing Agreements,
Mortgage Loan documents and applicable laws, regulations and Investor
requirements; and shall pay, perform and discharge all rights, obligations and
duties with respect to the Related Escrow Accounts as required by the Investors,
the Servicing Agreements, the Mortgage Loan documents and all applicable laws
and regulations.


(c)  

Purchaser shall not be responsible for the acts and omissions of Seller nor for
any other obligations or liabilities of Seller whatsoever, except those
obligations or liabilities in the Servicing Agreements or the Mortgage Loan
documents, which obligations and liabilities are hereby assumed by Purchaser.
Seller shall not be responsible for any of the acts and omissions of Purchaser
nor for any other obligations or liabilities of Purchaser.


         Section 7.16 Reporting/Remittance Responsibilities.

        Seller and Purchaser agree that responsibilities for providing monthly
accounting reports and for making payments to the Investors shall be as
described on Exhibit H and in the applicable Servicing Agreements. Seller and
Purchaser shall cooperate during the Interim Period to ensure that all reports
and remittances are handled in compliance with Investor requirements.

         Section 7.17 Solicitation Rights.

(a)  

Neither Seller nor any of its affiliates shall solicit Mortgagors (nor shall
Seller or its affiliates direct any of their agents to solicit Mortgagors) for
any purposes, including, but not limited to, financial services, insurance
coverage or prepayment of Mortgage Loans. Without the prior written consent of
Purchaser, and except for the uses described in Section 7.17(b), Seller shall
not sell or distribute any customer list incorporating the names of Mortgagors
and shall not allow any person to use any customer list of Seller incorporating
the names of Mortgagors to solicit or promote, the sale of any services or
products to any Mortgagor. Except as provided in Section 7.06(c) hereof with
respect to Reinsured Mortgage Loans and except as otherwise provided by Section
3.2 of that certain Subservicing Agreement between Interbay Funding, LLC, as
Servicer, and Coastal Banc, ssb, as Subservicer, dated as of September 1, 2003,
Purchaser or any of its affiliates may make sales to, or solicit the sale to,
Mortgagors of financial services and products, including, but not limited to,
insurance related products.


(b)  

The restrictions under Section 7.17(a) above shall not apply to:


(i)   an advertising campaign or mass mailing that is not targeted to the
Mortgagors offering financial services, including mortgage or insurance-related
products and services, directed to the general public or designated segments of
the general public; or


(ii)   a solicitation for financial services, other than mortgage or
mortgage-insurance related products and services, to any Mortgagor with whom
Seller or an affiliate has a customer relationship unrelated to the Mortgage
Loan existing as of the Sale Date, provided that such solicitation is part of a
solicitation program not directed primarily to the Mortgagors; or


(iii)   routine inserts in statements sent to Seller’s customers that are not
targeted to the Mortgagors.


(c)  

Neither Seller nor any of its affiliates may circumvent the intent of this
Section 7.17 by selling or distributing a customer list incorporating the names
of the Mortgagors to any other person or entity.


         Section 7.18 Year End Tax Reporting.

        Seller shall be responsible for providing the Internal Revenue Service
and Mortgagors with all appropriate tax forms and information for transactions
affecting the Mortgage Loans during the calendar year 2004 and the period from
January 1, 2005, through the Transfer Date. Seller further agrees to cooperate
with Purchaser in providing additional tax information reasonably requested by
Purchaser in order to comply with Purchaser’s tax reporting obligations with
respect to the Mortgage Loans.

         Section 7.19 Quality Control Reviews.

        Prior to the Transfer Date, Seller shall be responsible for completion
of any required quality control reviews of the Mortgage Loans in accordance with
the Servicing Agreements and provide to Purchaser records of such quality
control reviews promptly following their completion.

         Section 7.20 Cooperation.

        Seller and Purchaser shall cooperate with and assist each other, as
reasonably requested, in carrying out the purposes of this Agreement and the
Interim Servicing Agreement.

         Section 7.21 Supplemental Information.

        From time to time prior to and after the Transfer Date, Seller shall
furnish Purchaser such incidental information, which is reasonably available to
Seller, supplemental to the information contained in the documents and schedules
delivered pursuant to this Agreement, which is necessary for the proper
servicing of the Mortgage Loans or to ensure compliance with the Servicing
Agreements.

         Section 7.22 Access to Information.

        Prior to the Transfer Date, Seller shall, upon five (5) Business Days
prior written notice, give to Purchaser and its counsel, accountants and other
representatives reasonable access to all of Seller’s files, books and records
relating to the Servicing and Related Escrow Accounts during normal business
hours.

         Section 7.23 Termination of Servicing.

        No party (other than the Agencies or Seller) has the right to terminate
the Servicing without cause.

         Section 7.24 Whole Loan Servicing Agreement.

        In the event that any Investor requires the repurchase of a Mortgage
Loan pursuant to the related Servicing Agreement, Seller shall be responsible
for such repurchase in accordance with Section 10.03 (except to the extent that
such repurchase results from the acts or omissions of Purchaser, as servicer
under the related Servicing Agreement).

         Section 7.25 Assignments.

        For any Mortgage Loan which pays in full prior to the return of the
assignments described in Section 7.01, Seller shall, within two (2) Business
Days of receipt of written request from Purchaser, execute and return to
Purchaser any such assignments prepared by Purchaser and required to effectuate
a Mortgage Loan satisfaction.

         Section 7.26 GNMA Certification.

        Each GNMA pool shall have received final certification no later than the
time required by GNMA. If certification is not received within such time, Seller
shall repurchase from Purchaser at the Buyout Price set forth in, and in
accordance with the provisions of, Section 10.03 hereof, any and all Mortgage
Loans necessary to ensure the immediate final certification of the pool.

         Section 7.27 VA No-Bid Notification.

        Purchaser shall notify Seller within five (5) Business Days of its
receipt of any “No-bid” election by the VA on any VA Mortgage Loan covered by
the indemnification under Section 10.01(g) hereof. Should Seller wish to buy
down the balance of such Mortgage Loan, it will provide Purchaser with bidding
instructions within five (5) Business Days of receipt of notice from Purchaser,
which instructions Purchaser will agree to follow. In addition, Purchaser agrees
to provide Seller with any information reasonably requested by Seller with
respect to any of these VA No-bid Mortgage Loans.


ARTICLE VIII


CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

        The obligations of Purchaser under this Agreement are subject to the
satisfaction or waiver of the following conditions:

         Section 8.01 Correctness of Representations and Warranties.

        The representations and warranties made by Seller in this Agreement are,
and shall continue to be, true and correct in all material respects on the Sale
Date and the Transfer Date.

         Section 8.02 Compliance with Conditions.

        All of the terms, covenants, conditions and obligations of this
Agreement required to be complied with and performed by Seller shall have been
duly complied with and performed in all material respects.

         Section 8.03 Corporate Certificate.

        On the Sale Date, Purchaser shall have received from Seller a certified
copy of its corporate resolution approving the execution and delivery of this
Agreement and the Interim Servicing Agreement and the consummation of the
transactions contemplated hereby and thereby, together with such other
certificates of incumbency and other evidences of corporate authority as
Purchaser or its counsel may reasonably request.

         Section 8.04 Certificate of Seller.

        On the Transfer Date, Seller shall provide Purchaser a certificate,
substantially in the form attached hereto as Exhibit J, signed by an authorized
officer of Seller dated as of such date, applicable to the transactions
contemplated by this Agreement, to the effect that: (a) each of Seller’s
representations and warranties made in this Agreement is true and correct in all
material respects as of such date; and (b) all of the terms, covenants and
conditions of this Agreement required to be complied with and performed by
Seller at or prior to the Transfer Date have been duly complied with and
performed in all material respects.

         Section 8.05 No Material Adverse Change.

        There shall not have been any change in the Servicing, the Mortgage
Loans, the Related Escrow Accounts or to Seller’s relationship with, or
authority from, the Agencies that will likely materially and adversely affect
the consummation of the transactions contemplated hereby.

         Section 8.06 No Actions.

        There shall not have been commenced or threatened any action, suit or
proceeding which will likely materially and adversely affect the Servicing, the
Mortgage Loans or the Related Escrow Accounts or the consummation of the
transactions contemplated hereby.

         Section 8.07 Consents.

        Except as otherwise provided herein, on the Transfer Date the parties
shall have obtained all consents and approvals of third parties required for the
consummation of the transactions as contemplated by Section 7.02.


ARTICLE IX


CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

        The obligations of Seller under this Agreement are subject to the
satisfaction of the following conditions:

         Section 9.01 Correctness of Representations and Warranties.

        The representations and warranties made by Purchaser in this Agreement
are, and shall continue to be, true and correct in all material respects on the
Sale Date and the Transfer Date.

         Section 9.02 Compliance with Conditions.

        All of the terms, conditions, covenants and obligations of this
Agreement required to be complied with and performed by Purchaser shall have
been duly complied with and performed in all material respects.

         Section 9.03 Corporate Certificate.

        On the Sale Date, Seller shall have received from Purchaser a certified
copy of its corporate resolution approving the execution and delivery of this
Agreement and the Interim Servicing Agreement and the consummation of the
transactions contemplated hereby and thereby, together with such other
certificates of incumbency and other evidences of corporate authority as Seller
or its counsel may reasonably request.

         Section 9.04 Certificate of Purchaser.

        On the Transfer Date, Purchaser shall provide Seller a certificate,
substantially in the form attached hereto as Exhibit J, signed by an authorized
officer of Purchaser dated as of such date, applicable to the transactions
contemplated by this Agreement, to the effect that: (a) each of Purchaser’s
representations and warranties made in this Agreement is true and correct in all
material respects as of such date; and (b) all of the terms, covenants,
conditions and obligations of this Agreement required to be complied with and
performed by Purchaser at or prior to the Transfer Date have been duly complied
with and performed in all material respects.

         Section 9.05 No Material Adverse Change.

        There shall not have been any change to Purchaser’s financial condition,
or to Purchaser’s relationship with, or authority from, the Investors, that will
likely materially and adversely affect the consummation of the transactions
contemplated hereby.

         Section 9.06 No Actions.

        There shall not have been commenced or threatened any action, suit or
proceeding that will likely materially and adversely affect the consummation of
the transactions contemplated hereby.

         Section 9.07 Consents.

        On the Transfer Date, the parties shall have obtained all consents and
approvals of third parties required for the consummation of the transactions as
contemplated by Section 7.02.


ARTICLE X


INDEMNIFICATION; CURE OR REPURCHASE

         Section 10.01 Indemnification by Seller.

        Seller shall indemnify, defend and hold Purchaser harmless from and
shall reimburse Purchaser for any losses, damages, deficiencies, claims, causes
of action or expenses of any nature (including, but not limited to, reasonable
attorneys’ fees and legal or other expenses associated with investigation,
defense and discovery) suffered or incurred by Purchaser before or after the
Transfer Date which result from:

(a)  

Any misrepresentation made by Seller in this Agreement, the Servicing Agreements
or in any schedule, written statement or certificate furnished by Seller
pursuant to this Agreement or the Servicing Agreements (including, without
limitation, the information included in the Exhibits hereto);


(b)  

Any breach of a representation or warranty by Seller, or the non-fulfillment of
any term, covenant, condition or obligation of Seller contained in this
Agreement, the Interim Servicing Agreement, the Servicing Agreements or in any
schedule, written statement or certificate furnished by Seller pursuant to this
Agreement, the Interim Servicing Agreement or the Servicing Agreements;


(c)  

Any breach of a representation or warranty in Section 4.14 hereof with respect
to a Prior Servicer, regardless of whether or not Seller had knowledge of the
breach;


(d)  

Any error in originating, closing, pooling or servicing any of the Mortgage
Loans (including, without limitation, errors in determination of interest rate
and monthly payment adjustments) prior to the Transfer Date including improper
action or failure to act when required to do so;


(e)  

Any defect in any Mortgage Loan existing as of the Transfer Date (including
those defects subsequently discovered the basis for which occurred on or prior
to the Transfer Date), or as a result of any act or omission of Seller or a
Prior Servicer prior thereto;


(f)  

Seller’s failure to (i) permit Purchaser to examine records, (ii) comply with
the provisions hereof or Purchaser’s reasonable instructions regarding the
transfer of Servicing or (iii) provide accurate information reasonably requested
by Purchaser regarding the Mortgage Loans or the Servicing;


(g)  

Any expenses and losses on any VA Mortgage Loan that is a VA “No-bid”, including
those Mortgage Loans resulting in buydowns, as of the second anniversary of the
Transfer Date or any VA Mortgage Loan referred to an attorney for foreclosure
action on or before the second anniversary of the Transfer Date which becomes a
VA “No-bid”; or


(h)  

Litigation, proceedings, governmental investigations, orders, injunctions or
decrees the basis for which occurred on or prior to the Transfer Date involving
the Servicing or any of the Mortgage Loans or resulting from any of the items
described in Section 10.01(a)-(g) above;


provided, however, that Purchaser has taken all reasonable and appropriate
actions to mitigate any such losses, damages, deficiencies, claims, causes of
action or expenses.

        Each party shall promptly notify the other of any litigation,
proceedings, governmental investigations, orders, injunctions or decrees
specified above (collectively, a “Claim”). Seller shall have the right to defend
Purchaser against the Claim with counsel of its choice reasonably satisfactory
to Purchaser. Purchaser may participate in the defense of any such Claim with
co-counsel of its choice; provided, however, that counsel for Seller shall be
lead counsel and the fees and expenses of Purchaser’s counsel shall be at the
expense of Purchaser unless (i) Seller has agreed in writing to pay such fees
and expenses, (ii) Seller has failed to assume the defense and employ counsel as
provided herein or (iii) a claim shall have been brought or asserted against
Seller as well as Purchaser and Purchaser shall have been advised in writing by
counsel that there may be one or more factual or legal defenses available to it
that are in conflict with those available to Seller. Such co-counsel shall be at
the expense of Seller; provided, however, that counsel for Seller shall be lead
counsel and Seller shall not be required to pay the fees and expenses of more
than one separate counsel. Seller shall not settle, compromise, decline to
appeal or otherwise dispose of any Claim without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld or delayed,
provided, however, that such consent shall not be required for a Claim involving
less than $100,000.00.

         Section 10.02 Indemnification by Purchaser.

        Purchaser shall indemnify, defend and hold Seller harmless from and
shall reimburse Seller for any losses, damages, deficiencies, claims, causes of
action or expenses of any nature (including, but not limited to, reasonable
attorneys’ fees and legal or other expenses associated with investigation,
defense and discovery) suffered or incurred by Seller before or after the
Transfer Date which result from:

(a)  

Any misrepresentation made by Purchaser in this Agreement, or in any schedule,
written statement or certificate furnished by Purchaser pursuant to this
Agreement;


(b)  

Any breach of a representation or warranty by Purchaser, or the non-fulfillment
of any term, covenant, condition or obligation of Purchaser contained in this
Agreement, the Interim Servicing Agreement, the Servicing Agreements or in any
schedule, written statement or certificate furnished by Purchaser pursuant to
this Agreement or the Servicing Agreement;


(c)  

Any error of Purchaser in servicing any of the Mortgage Loans after the Transfer
Date including improper action or failure to act when required to do so; or


(d)  

Litigation, proceedings, governmental investigations, orders, injunctions or
decrees the basis for which occurred on or after the Transfer Date involving the
Servicing or any of the Mortgage Loans or resulting from any of the items
described in Section 10.02(a)-(c) above;


provided, however, that Seller has taken all reasonable and appropriate actions
to mitigate any such losses, damages, deficiencies, claims, causes of action or
expenses.

        Each party shall promptly notify the other of any litigation,
proceedings, governmental investigations, orders, injunctions or decrees
specified above (collectively, a “Claim”). Purchaser shall have the right to
defend Seller against the Claim with counsel of its choice reasonably
satisfactory to Seller. Seller may participate in the defense of any such Claim
with co-counsel of its choice; provided, however, that counsel for Purchaser
shall be lead counsel and the fees and expenses of Seller’s counsel shall be at
the expense of Seller unless (i) Purchaser has agreed in writing to pay such
fees and expenses, (ii) Purchaser has failed to assume the defense and employ
counsel as provided herein or (iii) a claim shall have been brought or asserted
against Purchaser as well as Seller and Seller shall have been advised in
writing by counsel that there may be one or more factual or legal defenses
available to it that are in conflict with those available to Purchaser. Such
co-counsel shall be at the expense of Purchaser; provided, however, that counsel
for Purchaser shall be lead counsel and Purchaser shall not be required to pay
the fees and expenses of more than one separate counsel. Purchaser shall not
settle, compromise, decline to appeal or otherwise dispose of any Claim without
the prior written consent of Seller, which consent shall not be unreasonably
withheld or delayed, provided, however, that such consent shall not be required
for a Claim involving less than $100,000.00.

         Section 10.03 Cure or Repurchase.

        If, as a result of a breach of a representation or warranty of Seller
contained in the Servicing Agreements, any Mortgage Loan is found defective by
the applicable Investor, then Seller will, upon notification by Purchaser and/or
upon notification by such Investor, contest, correct or cure such defect, at
Seller’s sole expense, within the time prescribed by the Investor to the
satisfaction of the Investor or Seller shall repurchase such Mortgage Loan (a)
if prior to the Transfer Date, from the Investor, at the price required by the
Investor, or (b) if after the Transfer Date, from Purchaser, at the price
required by the Investor plus the Purchase Price paid for such Mortgage Loan
recalculated on the unpaid principal balance of such Mortgage Loan at the time
of repurchase and any unreimbursed advances, including interest and escrow
advances, made by Purchaser with respect to such Mortgage Loan (the “Buyout
Price”). Purchaser agrees that it will not prevent Seller from consulting with
any Investor with respect to the circumstances described in the preceding
sentence. Seller shall pay Purchaser the Buyout Price with respect to a
repurchased Mortgage Loan no later than fifteen (15) calendar days following the
mailing of the related Mortgagor notice. Upon completion of the repurchase by
Seller the Servicing to such Mortgage Loan shall revert to Seller, and Purchaser
shall forward to Seller all Mortgage Loan documents, Servicing records, Related
Escrow Accounts and any other records and documents relating to such Mortgage
Loan within five (5) Business Days after receipt of the Buyout Price, subject to
applicable state and federal laws governing transfers of servicing rights.
Seller shall identify to Purchaser prior to the Transfer Date any Mortgage Loan
that any Agency has notified Seller to repurchase and shall use its best efforts
to complete the cure or repurchase of such Mortgage Loan prior to the Transfer
Date.


ARTICLE XI


MISCELLANEOUS

         Section 11.01 Costs and Expenses.

        Whether or not the transactions hereby contemplated shall be
consummated, costs and expenses incurred in connection with the transactions
contemplated hereby shall be paid as follows:

(a)  

Seller shall pay all fees necessary to transfer the Servicing to Purchaser,
including, but not limited to, any costs, fees and expenses payable to the
Agencies, or any state or federal agencies, subservicer, any trustee, Seller’s
custodian, any transit vendor engaged by Seller in connection with the shipping
of the loan files and for the preparation and recordation of assignments and
delivery of all final documentation for the recertification for all pools within
the twelve (12) months following the applicable Transfer Date or such earlier
timeframe as may be required by the Agencies or Private Investors.


(b)  

Except as otherwise provided herein, Purchaser and Seller shall each pay the
expenses incurred by it or its affiliates in connection with the transactions
contemplated hereby.


         Section 11.02 Confidentiality.

        Each party understands that certain information which it has been
furnished and will be furnished in connection with this transaction, including,
but not limited to information concerning business procedures, servicing fees or
prices, Non Public Personal Information and/or Personally Identifiable Financial
Information (as those terms are defined in Sections 573.3(n) and (o) of the
Office of Thrift Supervision Regulations on Privacy of Consumer Information
published at 12CFR Chapter V implementing Title V of the Gramm-Leach-Bliley
Act), policies or plans of the other party or any of its affiliates, is
confidential and proprietary, and each party agrees, to the extent permitted by
applicable law, that it will maintain the confidentiality of such information
and will not disclose it to others or use it except in connection with the
proposed acquisition contemplated by this Agreement, without the prior written
consent of the party furnishing such information. Information which is generally
known in the industry concerning a party or among such party’s creditors
generally or which has been disclosed to the other party by third parties who
have a right to do so shall not be deemed confidential or proprietary
information for these purposes. If Purchaser, any of its affiliates or any
officer, director, employee or agent of any of the foregoing is at any time
requested or required to disclose any confidential or proprietary information
supplied to it in connection with the transactions contemplated hereby,
Purchaser agrees to provide Seller with prompt notice of such request(s) so that
Seller may seek an appropriate protective order and/or waive Purchaser’s
compliance with the terms of this Section 11.02. If Seller, any of its
affiliates or any officer, director, employee or agent of any of the foregoing
is at any time requested or required to disclose any confidential or proprietary
information supplied to it in connection with the transactions contemplated
hereby, Seller agrees to provide Purchaser with prompt notice of such request(s)
so that Purchaser may seek an appropriate protective order and/or waive Seller’s
compliance with the terms of this Section 11.02. Notwithstanding the terms of
this Section 11.02, if, in the absence of a protective order or the receipt of a
waiver hereunder, Purchaser or Seller is nonetheless, in the opinion of its
counsel, compelled to disclose information concerning the other party to any
tribunal or else stand liable for contempt or suffer other censure or penalty,
Purchaser or Seller may disclose such information to such tribunal without
liability hereunder. If the proposed acquisition is not consummated, each party
agrees to promptly return to the other, immediately upon request, all
confidential materials, and all copies thereof, which have been furnished to it
in connection with the transactions contemplated hereby.

         Section 11.03 Broker’s Fees.

        Each party hereto represents and warrants to the other that it has made
no agreement to pay any finder’s, agent’s, broker’s or originator’s fee arising
out of or in connection with the subject matter of this Agreement, other than
Seller’s agreement with Matrix Bancorp Trading. Seller shall be responsible for
all fees due to Matrix Bancorp Trading. The parties hereto shall indemnify and
hold each other harmless from and against any such obligation or liability and
any expense incurred in investigating or defending (including reasonable
attorneys’ fees) any claim based upon the other party’s actions in connection
with such obligation.

         Section 11.04 Survival of Representations and Warranties.

        Each party hereto covenants and agrees that the representations and
warranties in this Agreement, and in any document delivered or to be delivered
pursuant hereto, shall survive the Transfer Date.

         Section 11.05 Notices.

        All notices, requests, demands and other communications which are
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given when (i) delivered by hand, (ii) when
received by the addressee, if sent by registered or certified mail, return
receipt requested, postage prepaid or (iii) when received by the addressee, if
sent by a nationally recognized overnight delivery service (receipt requested):

(a)      If to Seller, to:

Hibernia National Bank
11130 Industriplex Blvd.
Baton Rouge, Louisiana 70809
Attn: Paul M. Peters
         President

With a copy to:

Hibernia National Bank
11th Floor
225 Baronne Street
New Orleans, Louisiana 70112
Attention: Cathy E. Chessin



(b)      If to Purchaser, to:

CitiMortgage, Inc.
1000 Technology Drive, MS #303
O'Fallon, Missouri 63304
Attn: Christy Wildhaber
         Strategic Acquisitions

With a copy to:

CitiMortgage, Inc.
1000 Technology Drive, MS #140
O'Fallon, Missouri 63304
Attention: Office of the General Counsel


or to such other address as Purchaser or Seller shall have specified in writing
to the other.

         Section 11.06 Waivers.

        Either Purchaser or Seller may, by written notice to the other:

(a)  

Extend the time for the performance of any of the obligations or other
transactions of the other; and


(b)  

Waive compliance with or performance of any of the terms, conditions, covenants
or obligations required to be complied with or performed by the other hereunder.


The waiver by Purchaser or Seller of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.

         Section 11.07 Entire Agreement; Amendment; Construction.

        This Agreement constitutes the entire agreement between the parties with
respect to the sale of the Servicing and supersedes all prior agreements with
respect thereto. This Agreement may be amended only in a written instrument
signed by both Seller and Purchaser.

         Section 11.08 Binding Effect.

        This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their successors and assigns. Nothing in this Agreement,
express or implied, is intended to confer on any person other than the parties
hereto and their successors and permitted assigns, any rights, obligations,
remedies or liabilities.

         Section 11.09 Headings.

        Headings on the Articles and Sections in this Agreement are for
reference purposes only and shall not be deemed to have any substantive effect.

         Section 11.10 Applicable Law.

        This Agreement and the Interim Servicing Agreement shall be construed in
accordance with the laws of the State of New York.

         Section 11.11 Incorporation of Exhibits.

        The Exhibits attached hereto shall be incorporated herein and shall be
understood to be a part hereof as though included in the body of this Agreement.

         Section 11.12 Counterparts.

        This Agreement may be executed in counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

         Section 11.13 Severability of Provisions.

        If any one or more of the covenants, agreements, provisions or terms of
this Agreement shall be for any reason whatsoever held invalid, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement or of the rights of the parties hereto.

         Section 11.14 Public Announcement.

        No public release or statement concerning the subject matter of this
Agreement shall be made by either party prior to the final Transfer Date without
the express written consent and approval of the other party, which consent and
approval shall not be unreasonably withheld or delayed. Nothing in this Section
shall prevent either party, following notification to the other party, from
making a legally required release or statement. For purposes of this section,
releases or statements shall be sent by facsimile to: Cathy E. Chessin at (504)
533-5595 or to Jeffery L. Boyher at (636) 261-6519, as appropriate.

         Section 11.15 Assignment.

        Seller may not assign or subcontract all or any part of this Agreement,
or any interest herein, without the prior written consent of Purchaser which
shall not be unreasonably withheld or delayed. Purchaser may not assign all or
any part of this Agreement, or any interest herein, without the prior written
consent of Seller, which shall not be unreasonably withheld or delayed;
provided, however, that this Agreement and all rights, obligations and
responsibilities hereunder may be assigned by Purchaser, without consent of
Seller, to any corporation or bank more than 50% of the voting stock of which
is, directly or indirectly, owned by Citigroup, Inc. provided (i) such
assignment does not relieve Purchaser of its obligations hereunder and (ii) the
assignee specifically assumes Purchaser’s obligations hereunder.

        IN WITNESS WHEREOF, each of the undersigned parties to this Agreement
has caused this Agreement to be duly executed in its corporate name by one of
its duly authorized officers, all as of the date first above written.

HIBERNIA NATIONAL BANK
Seller



By:        /s/ Marsha M. Gassan   
Name:  Marsha M. Gassan
Title:   Senior Executive Vice Presidnet
            and Chief Financial Officer



CITIMORTGAGE, INC.
Purchaser



By:       /s/ Bradley J. Brunts   
Name: Bradley J. Brunts
Title:   Senior Vice President




LIST OF EXHIBITS                            

Exhibit A Schedule of Mortgage Loans

Exhibit B-1 Estimated Purchase Price Computation Worksheet (Attachment:
Delinquent Mortgage Loans as of September 27, 2004)

Exhibit B-2 Purchase Price Computation Worksheet (Attachments:
B-2-I – Delinquent Mortgage Loans; B-2-II – Mortgage Loans 90 Days or More Past
Due or in Bankruptcy, Foreclosure or Litigation as of the Transfer Date;
B-2-III – Mortgage Loans Prepaid Prior to Close of Business December 29, 2004)

Exhibit C Tape Specifications

Exhibit D Mortgage Loan Documents

Exhibit E Schedule of Servicing Information

Exhibit F Additional Information/Documentation to be Delivered

Exhibit G Optional Insurance Information

Exhibit H Reporting/Remittance Responsibilities

Exhibit I Interim Servicing Agreement

Exhibit J Officer’s Certificate

Exhibit K Power of Attorney

Exhibit L-1 Collateral/Custodial File Shipment

Exhibit L-2 Servicing File Shipment

Exhibit M List of Private Investor Servicing Agreements